Case 1:18-cv-09035-JPO-GWG Document 156-1 Filed 06/05/20 Page 1 of 2




             EXHIBIT A
    Case 1:18-cv-09035-JPO-GWG Document 156-1 Filed 06/05/20 Page 2 of 2



                                           EXHIBIT A

       Documents Filed By Plaintiff with His Motion for Partial Summary Judgment

MLB is moving to seal the following documents exactly as Plaintiff has redacted (or sealed) them
in his filing. To avoid duplication, MLB does not attach those documents to its sealing application.
The categories of documents below correspond with the categories set forth in MLB’s sealing
application.

      Category A – Non-party Umpires’ Employment Records

           o Exhibit 9 (Dkt. 142-10)

           o Exhibit 17 (Dkt. 142-18)

           o Exhibits 43-44 (Dkt. 142-44–142-45)

           o Exhibit 48-50 (Dkt. 142-49–142-51)

           o Exhibits 54-88 (Docs. 142-55–142-90)

           o Exhibit 90 (Dkt. 142-92)

           o Exhibit 94 (Dkt. 142-96)

           o Exhibits 96-104 (Docs. 142-98–142-106)

           o Exhibits 106-108 (Dkt. 142-108–142-110)

           o Exhibits 110-150 (Docs. 142-112–142-157)

           o Exhibit 160-161 (Dkt. 142-167–142-168)

      Category B – Medical and Personal Contact Information

           o Exhibit 10 (Dkt. 142-11)

           o Exhibit 159 (Dkt. 142-166)

           o Exhibit 160 (Dkt. 142-167)

      Category C – MLB’s Private Business Information

           o Exhibit 34 (Dkt. 142-35)




                                                 1
